DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority as a continuation in part of PCT/NZ2013/000217 filed on November 29, 2013.

Status of Claims
Claims 5-14 are pending. 
Claim 14 has been withdrawn.
Claims 1-4 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kazerooni et al. (US 8,070,700 B2, hereinafter “Kazerooni”).

Kazerooni further discloses that the length adjuster is configured to effect sliding of the first and second leg parts relative to one another by pulling or pushing one of the first or second leg parts relative to the other of the first or second leg parts to thereby adjust the relative position of the leg parts along the line of adjustment, and is further configured to prevent relative movement between the leg parts.  When the outer and inner links (1402 and 1404) are slidably mated and adjusted, they would cause the leg parts to push or pull relative to one another.  The user of the device who is pulling or pushing the leg parts can be interpreted as the “actuator” for engaging the length adjustor, which would effect adjustment when engaged and also prevent relative movement when not engaged. 
Regarding Claim 6, Kazerooni discloses an exoskeleton as claimed in claim 5, and further discloses the line of adjustment as a straight line (Figure 14). - 82 – 
Regarding Claims 7 and 8, Kazerooni discloses an exoskeleton as claimed in claim 5 and further discloses the length adjuster comprising a shaft connected at one end with one of the first or second leg parts (Figure 14, 1404) and at another end with a socket of the other first or second leg part (1406), and the actuator manipulates the shaft, the socket or both to adjust the relative axial position of the shaft within the 5 socket but does not respond to forces between the socket and the shaft (Figure 14).  

Regarding Claim 20 11, Kazerooni discloses an exoskeleton as claimed in claim 10 where the lock is carried by the first leg part and includes a bearing surface facing the second leg part (as seen in Figure 14, where mechanism parts are carried by opposing sides of u-shaped first leg part 1402 and second leg part 1404), and a lever (1412) operable between a first position and a second position, the first position corresponding with an slidable condition, and the second position corresponding with a locked condition, manipulation of the lever from the first position to the second 25 position urging the bearing surface against the second leg part (Column 9, lines 33-51). 
Regarding Claims 12 and 13, Kazerooni discloses an exoskeleton as claimed in claim 10 where the lock extends from a locking region on the first leg part, and the bearing surface faces the locking region of the first leg part, with a portion of the second leg part located between the bearing 30 surface and the locking region of the first leg part, and where the lever includes an over centre mechanism, such that in the movement of closing the lever from the unlocked to the locked position, the required force initially increases, and then reduces (Figure 14, and Column 9, lines 33-51). 
35 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni in view of Almesfer et al. (US 2012/0172770 A1, hereinafter “Almesfer”). 

Almesfer teaches the use of a worm gear (which would include a worm drive and worm wheel) as part of the actuator mechanism in the same field of endeavor for the purpose of causing the actuator to extend or retract ([0165]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of a worm gear of Almesfer as the actuator as it is well known in the art to use a worm gear for causing an actuator to extend or retract in a smooth manner. 

Response to Arguments
	Amendments filed June 1, 2021 are sufficient to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 112(f) rejections. 
Applicant's arguments June 1, 2021 have been fully considered but they are not persuasive. 
The newly added claim limitation of “configured to effect sliding of the first and second leg parts relative to one another by pulling or pushing one of the first or second leg parts relative to the other of the first or second leg parts to thereby adjust the relative position of the leg parts along the line of adjustment when an actuator of the length adjuster is operatively engaged, and is further configured to prevent relative movement between the leg parts” is functional in nature and does not impart additional structure to the “length adjuster.”  As such, it can be interpreted that the length adjuster of Kazerooni (1402 and 1404) meets this limitation, as it can be configured to pull or push one of the first or second leg parts (via manipulation by the user) which would adjust the relative position of the leg parts (Column 9, lines 33-45) and would as claimed. 
Please note:  the claimed feature of an “length adjuster” lacks specific structure and therefore the broadest reasonable interpretation is applied and the prior art mechanism of Kazerooni of the outer link and inner link (1402 and 1404) meet the claimed limitations as the length adjuster, and the lock feature as claimed is met as seen in Figure 14 (1410 and 1412) and described in Column 9, lines 32-50.  The examiner suggests amendments that add structure to the length adjuster and the locking mechanism to overcome the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/            Examiner, Art Unit 3774



/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774